EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian R. Blum on February 18, 2022.

The application has been amended as follows: 
	In the claims:

	Amend claim 17 to include the language “further comprising a lateral sipe” after “The tire according to Claim 3”.

Amend claim 18 to include the language “further comprising a lateral sipe” after “The tire according to Claim 3”.

Amend claim 20 to include the language “further comprising a lateral sipe” after “The tire according to Claim 3”.



Reasons for Allowance
Claims 2-20 (renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 2-15 and 17-20, the prior art does not teach or suggest, in addition to the other claimed limitations, median sipes comprising a sipe chamfer where the central zone does not have a chamfer; regarding claim 16, the prior art does not teach or suggest, in addition to the other claimed limitations, that the at least one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        February 18, 2022
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749